McCay, J.
The dissolution of an injunction on the coming in of the answer, as this Court has uniformly held, is a matter resting in the sound discretion of the Circuit Judge, and his judgment will not be interfered with unless he has acted under a mistake of the law, or has abused the discretion which the Code gives him in such matters.
If the complainant has any equity at all it is dependant on the fact that Cruger took this money from Crawford, knowing, or having reason to know, that it was money belonging to the trust estate, of which Crawford was trustee. This, Cruger, in his answer, positively denies, and adds that *262he did not even know there was any such trust estate. It is true the complainants filed an affidavit of Crawford in contradiction of the answer upon this point, but the answer of Cruger is in direct response to the material charges in the bill on this very matter, and by the Code, section 3050, is entitled to more weight than the affidavit of one witness, and even if it was but one witness against another, the Court below having given the most weight to Cruger, we should not feel called upon, under the well settled rule, to interfere. But even if the fact of notice to Cruger was established, Crawford expressly states in his affidavit that Mrs. Crawford consented to this use of the money. Under the deed of trust she had full power to do this. If this use of the money was with her consent, we see nothing in the facts to give her any right in this land except in subordination to the rights of Cruger. He sold this land to Crawford expressly on condition that the title should remain in him until the money was paid. What right has Mrs. Crawford, or her children, to interlope into this arrangement against Cruger’s consent, and get a priority as against him ? They may pay Cruger, and compel him to make a title," or if a "contest were to arise between them, and Crawford, or them and Crawford’s creditors, they might make some show of equity. As against Cruger, however, we do not see that they have any priority.He has sold his land, expressly reserving to himself the very rights he is now seeking to set up, and there is nothing in the facts stated by the bill and answer which changes those rights.
Judgment affirmed.